Citation Nr: 0017247	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-19 730	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of surgery for herniated nucleus pulposus (HNP) of 
the cervical spine with osteoarthritis and upper extremity 
radiculopathy, currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.  In August 1997 the Board denied a claim for service 
connection for a low back disability as was not well 
grounded.  The remaining claims were remanded and the case 
has now been returned for appellate consideration.  

As noted in the August 1997 remand, an August 1994 rating 
action granted service connection for non-Hodgkin's lymphoma, 
as due to exposure to Agent Orange, and assigned a 
noncompensable rating effective February 8, 1994 and assigned 
a 100 percent disability evaluation effective from March 2, 
1994, the date of initiation of chemotherapy.  Prior to March 
2, 1994 the veteran's service-connected disability rating had 
never exceeded 50 percent.  A November 1996 rating decision 
reduced the disability evaluation for non-Hodgkin's lymphoma 
to zero percent, effective from March 1, 1997.  

Subsequently, a June 1997 rating action granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent rating from November 19, 1996, with the result 
that the veteran had a combined disability rating of 80 
percent from March 1, 1997.  A June 1999 rating action 
increased the rating assigned for postoperative residuals of 
surgery for herniated nucleus pulposus (HNP) of the cervical 
spine with osteoarthritis and upper extremity radiculopathy 
from 40 percent to 50 percent effective February 26, 1993.  

In a February 1995 notice of disagreement (NOD), the veteran 
asserts that a 100 disability evaluation should have been 
assigned to the cervical spine disability effective from 
January 1, 1993 (the day following his last day of work) and 
that he should have been granted a total rating based upon 
individual unemployability due to his service-connected 
disability from January 1, 1993 through March 1, 1994.  

However, 38 C.F.R. § 4.16(a) provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total."  Here, a 100 
percent schedular rating was assigned for the service-
connected non-Hodgkin's lymphoma from March 2, 1994 until 
February 28, 1997.  Thus, a total rating may not be assigned 
during that time.  

Consequently, the Board will address the issue of whether the 
veteran is entitled to a total rating based on individual 
unemployability due to service-connected disabilities from 
January 1, 1993 through March 1, 1994 and from March 1, 1997. 


FINDINGS OF FACTS

1.  The service-connected cervical spine disorder is 
manifested by arthritis and severe limitation of motion and 
severe but not pronounced intervertebral disc syndrome (IVDS) 
of the cervical spine without current evidence of upper 
extremity radiculopathy.  

2.  There is no probative evidence demonstrating that the 
veteran has experienced frequent periods of hospitalization 
due to his service-connected disability of the cervical 
spine.  

3.  Prior to June 1, 1991 the veteran's combined rating for 
his service-connected disabilities never exceed 50 percent.  
He had a combined 60 percent rating from February 26, 1993 
but at that time he did not have a single disability rated 60 
percent.  

4.  The veteran was in receipt of a 100 percent schedular 
rating for service-connected non-Hodgkin's lymphoma  from 
March 2, 1994 until February 28, 1997, and since March 1, 
1997 he has had a combined disability rating of 80 percent.  

5.  Since March 1, 1997, the veteran's service-connected 
disabilities are post operative residuals of surgery for HNP 
of the cervical spine with osteoarthritis and upper extremity 
radiculopathy rated 50 percent disabling; post-traumatic 
stress disorder (PTSD), rated 50 percent disabling; tinnitus, 
rated 10 percent disabling; residuals of a bone donor graft 
from the right anterior ileum, rated 10 percent disabling; 
and noncompensable ratings have been assigned for non-
Hodgkin's lymphoma, bilateral sensorineural hearing loss, 
residuals of fractures of the left tibia and fibula, shell 
fragment wound scars of the right arm and left forearm, 
residuals of a left ankle injury with subluxating peroneal 
tendon, and hemorrhoids.  These result in a combined 
disability evaluation of 80 percent.  

6.  The veteran has a college education and last worked full-
time on December 31, 1992.  

7.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and retain substantially gainful 
employment since March 1, 1997.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for are postoperative 
residuals of surgery for HNP of the cervical spine with 
osteoarthritis and upper extremity radiculopathy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5293 (1999).  

2.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have not 
been met from January 1, 1993 through March 1, 1994.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1999).

3.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have been 
met since March 1, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107.  
The veteran has been examined by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence.  Evidence in respect to the veteran's claim for SSA 
disability benefits is of record.  There has been no request 
to obtain additional evidence and it is otherwise the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
The Board must account for the evidence, including testimony, 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991); Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  



Cervical Spine

During private hospitalization from December 1974 to January 
1975, while still on active duty, it was noted that the 
veteran was right-handed.  He had neck and right upper 
extremity pain and a cervical myelogram revealed disc 
protrusion at C5-6 on the right for which he had anterior 
cervical disc excision and anterior cervical fusion.  

On VA examination in April 1977 the veteran had some 
limitation of motion of the cervical spine and diminution of 
sensation over some fingers of the right hand, and from the 
forearm to the shoulder, but no muscle atrophy or weakness.  
On VA orthopedic examination in 1979 cervical spine motion 
was limited by pain but there was no significant weakness or 
atrophy or sensory disturbance in the upper extremities.  

On VA orthopedic examination in April 1988 it was noted that 
the veteran had had a recurrence of neck pain and left arm 
pain in 1976 for which he had had a laminectomy.  He had 
limitation of motion of the cervical spine and minor give-way 
in left shoulder abduction secondary to pain but otherwise 
motor function was intact and reflexes were active and 
symmetric.  There was slight hypesthesia of the left 4th and 
5th fingers on the palmar surface but the intrinsic muscles 
were intact.  

During the veteran's March 1991 hospitalization at the Sacred 
Heart General Hospital it was noted that he had had 
decompressive surgery at C7 and C8 nerve roots on the left 
because of spur formation and radiculopathy at those levels.  
He now had tingling dyesthesias in the hand and 4th and 5th 
fingers on the right.  Right triceps deep tendon reflex (DTR) 
was absent and he had weakness of the right triceps, in wrist 
dorsiflexion, and finger extension.  There were no pathologic 
reflexes.  He underwent cervical laminectomy with 
decompression of the C7 nerve root on the right with 
foraminotomy.   

Dr. J. E. M. reported in October 1991 that postoperatively 
the veteran did not have any radiculopathy but in another 
statement several days later Dr. J. E. M. reported that the 
veteran did have severe cervical muscle spasm secondary to a 
cervical strain.  

On VA orthopedic examination in October 1991 there was 
limitation of motion of the cervical spine in all planes but 
sensation and intrinsic muscle functions were intact in both 
hands.  There was moderate posterior tenderness in the neck 
and both trapezius muscles.  

In February 1994 Dr. D. H. M. reported that the veteran's 
DTRs were normal throughout.  

At the May 1995 RO hearing the veteran testified that his 
1975 cervical spine fusion was due to a deteriorated disc 
with loss of feeling in each arm (page 3 of that transcript).  
His cervical spine pathology had caused upper extremity 
symptoms, which made it difficult to write in medical charts 
in his VA employment as a therapist, and as a result he had 
to have his subsequent cervical spine laminectomy (page 5).  
He could not lift his arm overhead without great pain.  Most 
of his postservice treatment had initially been for his 
cervical spine and then later for his lumbosacral spine.  At 
the time of his VA disability retirement in January 1993, 
which his supervisor had requested, he had planned on taking 
6 months leave for intensive physical therapy.  He had 
retired due to problems with his cervical spine but at that 
time he also had been unable to walk for more than 20 to 50 
feet (page 6).  His retirement papers indicated that he had 
retired due to "injuries" sustained in service and not on-
the-job injuries (page 7).  

The veteran also testified that he had constant neck pain 
which caused difficulty sleeping and that pain radiated into 
both arms and into his fingers (page 12).  He had loss of 
feeling in his fingertips, although greater in the fingers of 
the right hand than the left (pages 12 and 13).  He now had 
greater limitation of motion of the cervical spine and muscle 
spasm in his neck on a daily basis but still maintained 
muscle tone in his upper extremities (page 13).  In his VA 
employment he had used up all of his annual and sick leave 
due to being unable to work or seeking treatment for his 
cervical spine disorder (page 15).  After his low back 
surgery in 1993 it was his cervical spine which caused the 
greatest degree of impairment (page 16).  

On VA neurology examination in June 1998 the veteran reported 
that following his first of three cervical spine operations 
he had restoration of strength and relief of pain in his 
right arm but still had some persistent numbness in the 
fingers of his right hand.  He had a recurrence of neck pain 
in 1986 which extended into both upper extremities and was 
associated with numbness of the 3rd and 4th digits of each 
hand and weakness of both arms, greater in the right arm than 
the left.  Following his second cervical spine surgery the 
pain was relieved, numbness resolved, and strength returned.  
He had another recurrence in 1991 but on this occasion there 
was greater pain and weakness in the left upper extremity and 
numbness of four fingers of the left hand.  After the 3rd 
cervical operation he had partial relief of the pain, 
strength returned to normal, and the numbness resolved.  

The veteran also reported that in 1992 he had a "minor 
recurrence" and had had intermittent neck pain and 
occasional numbness of the left 4th and 5th fingers "and/or 
similar symptoms on the right" which seemed to vary with the 
position of his head.  He had not had any particular arm 
pain.  He stated that working with his arms overhead or doing 
a lot of sweeping exacerbated the symptoms.  He denied having 
any atrophy or fasciculations in his arms.  Coughing and 
sneezing caused neck pain but no radicular pain.  

On examination the veteran's motor strength appeared normal, 
proximally and distally, in the arms.  There was normal 
muscle bulk and tone and no apparent fasciculations.  Rapid 
alternate motion rate in the fingers was normal and 
symmetric.  There were no apparent involuntary movements and 
no tremor, dystonia or chorea.  Finger-nose-finger testing 
was done with normal coordination and dexterity and no noted 
dystaxia.  Fine motor movements of the fingers were not 
significantly impaired.  Reflexes of the biceps and triceps 
were all intact and symmetric.  Sensation to pinprick, light 
touch, joint position, and vibration was intact throughout 
the arms.  The diagnosis was chronic pain syndrome and 
"multi-operated" neck and low back.  

On VA examination of the veteran's spine in July 1998 the 
claim file and a copy of the 1997 Board remand were available 
for review.  The veteran reported having transient numbness 
in the ulnar aspect of his a hand after prolonged use but 
having normal motor strength in the upper extremities.  He 
also complained of radicular pain in the upper extremities, 
as well as in the neck posteriorly.  The veteran did not 
appear to be in pain during the interview, spontaneously 
turning his head without hesitation.  He did not wear a brace 
or supportive device.  Extension of the cervical spine was to 
8 degrees, forward flexion was to 40 degrees, right lateral 
bending was to 25 degrees, left lateral bending was to 20 
degrees, rotation to the right was to 60 degrees, and 
rotation to the left was to 35 degrees.  There was no atrophy 
of either upper extremity.  Circumferential measurements were 
equal at the wrist and the right forearm, the dominant 
extremity, was one centimeter larger in circumference than 
the left.  Muscle contours were all within normal limits from 
the shoulder girdle down to the intrinsic muscle masses of 
the hands.  Motor strength of all motor groups of the upper 
extremities were 5/5.  Grasping strength was 110 lbs. in the 
right hand and 100 lbs. in the left.  Right thumb to index 
finger pinch strength was 22.5 lbs. and it was 21 lbs. on the 
left.  There was tenderness throughout the posterior cervical 
spine, in particular over the surgical wound, of 1+/4 grade.  
The distal pulses, radial and ulnar, were normal.  "Old" 
[all] dermatomes were intact to light touch.  The two point 
discrimination of all volar pads was 5 millimeters on the 
fingers, including the thumbs.  There was no limitation of 
motion of the shoulders, elbows, wrists or fingers.  There 
appeared to be no respiratory problems relating to 
inspiration or expiration.  There were no other deformities 
in the curvature of the spine, which was held in a natural 
lordotic curve at the cervical level.  Cervical spines X-rays 
revealed C5-6 fusion; degenerative changes between C4 and C5, 
as evidenced by exostoses anteriorly; degenerative changes 
between C7 and T1, with the C7 body appearing to be in the 
contour of an old compression; the foramina were small and 
intruded upon by osteoarthritic exostoses.  

The examiner commented that the veteran had moderately severe 
limitation of motion, particularly in extension, and 
moderately severe osteoarthritis of the cervical spine, 
clinically and by examination.  There was no evidence of 
active radiculopathy in either upper extremity, as evidenced 
by symmetrical reflexes at the triceps and biceps and intact 
motor strength and sensory modalities.  His limitation of 
motion produced moderately severe limitation of function.  
The veteran's subjective complaints of pain were consistent 
with the clinical and X-ray findings.  He was visibly 
uncomfortable at the extremes of motion of the neck.  There 
was no upper extremity disability present.  The diagnoses 
were status post C5-6 cervical fusion; status post cervical 
laminectomy for cervical disc herniations, times three; 
severe degenerative arthritis of the cervical spine; and 
compression fracture of C7 consistent with service-connected 
incident.  

Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1999).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

The RO has rated the cervical spine disability under 
38 C.F.R. § 4.71a, DC 5293 for severe intervertebral disc 
syndrome (IVDS), and has assigned a 40 percent evaluation, 
with the addition of 10 percent because of a demonstrable 
vertebral deformity of a cervical vertebra (in this case C7) 
under DC 5285 which requires that when there is no spinal 
cord involvement or a neck brace is required when there is no 
spinal cord involvement, then the rating is for limitation of 
motion or muscle spasm, with the addition of 10 percent.  
Thus, the rating is 50 percent for the disability of the 
cervical spine.  

Under 38 C.F.R. § 4.71a, DC 5293 severe IVDS with recurring 
attacks, with intermittent relief warrants a 40 percent 
schedular rating and a maximum 60 percent schedular rating 
encompasses pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (when involving the 
lumbosacral spine) with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  

There is no basis for the assignment of a higher schedular 
evaluation under any orthopedic DC other than 5293 because 
there is no ankylosis of the cervical spine, either favorable 
or unfavorable, nor under 38 C.F.R. § 4.71a, DC 5286 is there 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) which would warrant a 100 
percent rating.  

In determining whether the service-connected cervical spine 
disability is productive of some upper extremity neuropathy, 
consideration must be given to whether a higher rating is 
assignable under DC 5293 or whether a separate, compensable 
rating may be assigned on the basis of upper extremity 
neurological impairment, generally see Bierman v. Brown, 6 
Vet. App. 125 (1994) (dealing with lower extremity peripheral 
neuropathy from IVDS of the lumbosacral spine) and, also, 
whether a higher rating may be assigned on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (1999).  

VAOGCPREC 36-97 specifically dealt with situations in which 
an IVDS rating was less than the maximum 60 percent.  It was 
held that IVDS involves loss of range of motion because 
neurological impairment and resulting pain associated with 
injury to the sciatic nerve (which effects the lower 
extremity) may cause limitation of motion of the spine.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even if the rating (e.g., 40 percent) equals the 
maximum rating under diagnostic codes for limitation motion.  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed if there is evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule, including 38 C.F.R. §§ 4.40, 4.45, may 
be inadequate regardless of whether a maximum schedular 
rating under a diagnostic code based upon limitation of 
motion has been assigned. 

In determining whether a separate compensable rating may be 
assigned for upper extremity neurological impairment, 
consideration must also be given to 38 C.F.R. § 4.14 (1999) 
which provides that "[t]he evaluation of the same disability 
under various diagnoses is to be avoided" and thus precludes 
what is called pyramiding.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  "The critical element [in determining 
whether appellant's disabilities may be rated separately] is 
[whether any] of the symptomatology for any one of these [] 
conditions is duplicative of or overlapping with the 
symptomatology of the other [] conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In Bierman v. Brown, 6 Vet. App. 125 (1994) the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve) did not result in pyramiding if there 
was actual foot drop.  In this regard, a note to 38 C.F.R. 
§ 4.124a (1999), for rating peripheral neuropathy, states 
that "[w]hen the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree."  

Severe incomplete paralysis of the upper radicular group, 
middle radicular group, lower radicular group, radial or the 
median nerve warrants a 40 percent rating if effecting the 
minor upper extremity and 50 percent if effecting the major 
upper extremity.  Sixty (60) percent is warranted for 
complete paralysis of the minor upper extremity and 70 
percent for complete paralysis of the major upper extremity.  
38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8514, and 8515.  

Severe incomplete paralysis of all radicular nerve groups of 
the minor upper extremity warrants a 60 percent rating and 70 
percent if effecting the major upper extremity.  Complete 
paralysis of the minor upper extremity warrants an 80 percent 
rating and 90 percent if effecting the major upper extremity.  
38 C.F.R. § 4.124a, DC 8513.  

Severe incomplete paralysis of the musculocutaneous nerve or 
the long thoracic nerve of the major or minor upper extremity 
or complete paralysis of the minor upper extremity warrants a 
20 percent rating and 30 percent is warranted for complete 
paralysis of the major upper extremity.  38 C.F.R. § 4.124a, 
DCs 8517 and 8519.  

Severe incomplete paralysis of the ulnar nerve of the minor 
upper extremity warrants a 30 percent rating and 40 percent 
if effecting the major upper extremity.  Complete paralysis 
of the minor upper extremity warrants a 50 percent rating and 
60 percent if effecting the major upper extremity.  38 C.F.R. 
§ 4.124a, DC 8516.  

Severe incomplete paralysis of the circumflex nerve of the 
minor upper extremity warrants a 20 percent rating and 30 
percent if effecting the major upper extremity.  Complete 
paralysis of the minor upper extremity warrants a 40 percent 
rating and 50 percent if effecting the major upper extremity.  
38 C.F.R. § 4.124a, DC 8518.  

Under DC 5293 pronounced IVDS encompasses muscle spasm, disc 
space irregularity, and neurological findings at the site of 
disc pathology.  However, it also encompasses "symptoms 
compatible with sciatic [in this case upper extremity] 
neuropathy with characteristic pain."  The symptoms of upper 
extremity neuropathy would not, by themselves be isolated to 
the area of the cervical spine.  The reference to 
"characteristic pain" suggests that the 60 percent rating 
for pronounced IVDS encompasses sensory deficits from 
radiculopathy.  Moreover, muscle spasms have a distinctly 
orthopedic aspect, as indicated by the references thereto in 
other regulatory provisions, including 38 C.F.R. § 4.59 
(pertaining to painful motion from arthritis) and 38 C.F.R. 
§ 4. 71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides: "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

In short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasm have upon movement of the spine, 
as well as the neurologic aspects of IVDS, specifically the 
effect of some neuropathy effecting the upper extremities; 
and these are duplicative of or overlap with each other such 
that to assign separate ratings under DCs 5292/5295 and 5293 
based on these symptoms would be pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and for 
neurologic impairment.  As to this, if a 40 percent were 
assigned for any upper extremity neuropathy and this were to 
be combined under 38 C.F.R. § 4.25 (1999) with the highest 40 
percent schedular rating for the musculoskeletal involvement 
(orthopedic) aspect, the result would be a combined 60 
percent rating.  Thus, a 60 percent rating for pronounced 
IVDS has the same effect as the assignment of a 40 percent 
ratings for orthopedic aspects of discogenic disease and a 40 
percent rating for the neurological aspects of discogenic 
disease (i.e., peripheral neuropathy).  

In sum, a rating of 50 percent or of 60 percent or higher 
were warranted for upper extremity neuropathy representing 
the neurologic aspects of cervical spine IVDS, this could 
then be combined (under 38 C.F.R. § 4.25) with a 40 percent 
evaluation for the orthopedic aspects of IVDS under DCs 5290 
or 5295.  The combined rating would then be substantially 
higher than the current 40 percent rating under DC 5293 (and 
even higher than the current 50 percent, i.e., 40 percent 
under DC 5293 and 10 percent under 5285) and even higher than 
the maximum 60 percent assignable under DC 5293.  

However, the appellant has no motor impairment of the upper 
extremities due to radicular neuropathy stemming from the 
service-connected IVDS of the cervical spine.  Specifically, 
he has no muscle atrophy or weakness and no impairment of 
reflexes.  

Therefore, since the IVDS is not manifested by pronounced 
symptoms, a higher rating of 60 percent for pronounced IVDS 
is not warranted and because there is no severe incomplete 
nor complete paralysis of an upper extremity peripheral 
nerve, a separate compensable rating for peripheral 
neuropathy is not appropriate, and would violate the 
proscription against pyramiding of ratings set forth in 38 
C.F.R. § 4.14.  

Extraschedular Rating

There remains the possibility of the assignment of a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) which provides that: 

"an extra-schedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards."  

38 C.F.R. § 3.321(b)(1).  

The Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

VAOGCPREC 36-97 focused upon circumstances where (as here) 
less that the maximum schedular rating under DC 5293 was 
assigned and, thus, the Board will consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 with respect to possible 
extraschedular entitlement.  

There is no motor impairment of the upper extremities due to 
the service-connected cervical spine disability and that 
disorder has not required frequent periods of hospitalization 
in recent years such as to render inapplicable the regular 
schedular rating criteria.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran under 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Total Rating

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With sequelae of 
fractures and other residuals of traumatism shown to be of 
static character, a showing of continuous unemployability 
from date of incurrence, or the date the condition reached 
the stabilized level, is a general requirement in order to 
establish the fact that present unemployability is the result 
of the disability.  However, consideration is to be given to 
the circumstances of employment in individual claims, and, if 
the employment was only occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  8 C.F.R. § 4.18.  

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In evaluating 
whether the veteran's service-connected disability precludes 
substantially gainful employment, the Board notes that the 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  The question in a TDIU case is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Background

VA employment questionnaires dated in February 1988 reflect 
that the veteran's employment from December 1984 to August 
1985 as a temporary correctional counselor was terminated 
because the appointment or employment was only temporary.  He 
had been employed as a probation officer from September to 
November 1985 but no reason is shown for the termination of 
that employment.  He had been employed from September to 
December 1987 as a mental health associate but had been 
unable to work since a heart attack.  A VA employment 
questionnaire of February 1992 reflects that he began working 
with VA in March 1990 as an addiction therapist.  

At the May 1995 RO hearing the veteran testified that he had 
had a quadruple coronary artery bypass graft in 1988 (page 
11).  He had had physical therapy for his cervical and 
lumbosacral spine in January and February 1993 by a private 
physician (page 15).  His disability retirement papers from 
VA reflect that he could not work due to service-related 
injuries and his inability to work dated back to December 
1992 when he was forced to retire due to his cervical spine 
disability (pages 17 and 18).  

Thereafter, in June 1995, the veteran submitted a copy of his 
supervisor's statement stated December 1992 which reflects 
that the veteran's attendance had stopped for apparent 
medical reasons in November 1992 and he had no remaining 
annual or sick leave and had even been forced to take leave 
without pay.  

VA hospitalization record of February 1996 reflects that the 
veteran had had a myocardial infarction in 1987 and had had 
bypass surgery in 1988.  He had had an angiography in January 
1992 and another was performed during his current 
hospitalization.  

VA examination in June 1996 reflects that following 
termination of the veteran's chemotherapy for non-Hodgkin's 
lymphoma in June 1994 the disease had been inactive.  

A VA Social and Industrial Survey was conducted in January 
1997 reflects that the veteran had a Masters Degree in 
Interdisciplinary Studies.  He had had several postservice 
jobs performing manual labor and had three significant jobs 
after he obtained his Masters Degree.  He had been employed 
from December 1984 to December 1985 as a probation and parole 
officer but this job was terminated due to budgetary reasons.  
He was unemployed until 1987 facilitating group and family 
therapy sessions for juveniles.  He began working for VA in 
March 1990 as a case managed for an inpatient Dual Diagnosis 
Unit, which was a component of the Substance Abuse Treatment 
Program (SATP) but the veteran's cervical spine disability 
began to deteriorate and required surgery in 1991 or 1992.  
His chronic pain did not improve and he had to submit his 
request for medical retirement.  His last official day of VA 
employment had been December 31, 1992.  The evaluator, who 
had worked with the veteran at VA, commented that the 
veteran's VA employment had ended after the veteran had 
become physically unable to work.  It was highly unlikely 
that the veteran would be able to find employment given his 
past medical history and it was noted, in essence, that the 
veteran was of good character.  

On VA psychiatric examination in April 1999 it was reported 
that the veteran had retired from VA because of persistent 
pain which made it difficult to sit, which was required in 
his job.  He had had greater depression beginning in 1992.  
On mental status examination he was alert and oriented.  His 
motor behavior revealed mild anxiety but there was no 
evidence of impairment of thought processes.  His mood was 
described as anxious.  He denied having any suicidal ideation 
but reported having some sleep disturbance.  His speech was 
normal in rate and tone and there were no irrelevant or 
illogical patterns.  There was no evidence of obsessive or 
ritualistic behavior and his impulse control was reasonably 
good.  His judgment and insight were good.  His associations 
were normal and his reality testing was intact.  It was noted 
that he had not shown any evidence of active substance abuse 
in over 15 years.  With respect to occupational functioning, 
he appeared to be totally disabled and, in fact, had begun 
receiving Social Security disability benefits in 1998.  
Considering his significant physical and emotional problems 
it was doubtful that he could be gainfully employed.  He was 
severely disabled socially, limiting most of his social 
contacts to a few veteran friends and his immediate family.  
Taken together, he was severely disabled by his present 
symptoms.  His Global Assessment of Functioning was 50.  

Records have been obtained from the Social Security 
Administration.  These records include a December 1996 
statement of Dr. J. E. M. indicating that because of the 
veteran's low back disorder he could not do activities 
related to frequent lifting, carrying, bending, walking, 
standing or prolonged sitting.  His mental activities were 
unimpaired.  Because of his ongoing chronic medical problems, 
specifically his coronary artery disease, congestive heart 
failure, and previous lymphoma, he had limited reserve.  He 
was medically disabled for all work-related physical 
activities.  In a September 1997 statement Dr. J. E. M. 
reported that the veteran had become disabled on January 1, 
1993.  His current level of pain and fatigue were completely 
disabling as far as function was concerned.  

Analysis

Except for temporary total ratings, the veteran's combined 
disability rating was 30 percent from May 1, 1976; 50 percent 
from June 26, 1979; 60 percent from February 26, 1993; 100 
percent from March  2, 1994 (due to the assignment of a 100 
percent schedular rating from that date for non-Hodgkin's 
lymphoma); and 80 percent from March 1, 1997.  At the time 
that he was in receipt of 60 percent combined rating, he did 
not have a single disability rated 60 percent.  

Since March 1, 1997, the veteran has the following service-
connected disabilities: post operative residuals of surgery 
for HNP of the cervical spine with osteoarthritis and 
radiculopathy of the right upper extremity, rated 50 percent 
disabling; post-traumatic stress disorder, rated 50 percent 
disabling; tinnitus, rated 10 percent disabling; residuals of 
a bone donor graft from the right anterior ileum, rated 10 
percent; and noncompensable ratings are assigned for non-
Hodgkin's lymphoma, bilateral sensorineural hearing loss, 
residuals of fractures of the left tibia and fibula, shell 
fragment wound scars of the right arm and left forearm, 
residuals of a left ankle injury with subluxating peroneal 
tendon, and hemorrhoids.  These result in a combined 
disability evaluation of 80 percent.  

Although the veteran seeks a total rating from January 3, 
1993 through March 1, 1994, during that time he did not meet 
the criteria under 38 C.F.R. § 4.16(a) for a total rating.  
While an extraschedular rating could be assigned during that 
time frame, that was considered by the RO in the January 1996 
supplemental statement of the case.  The Board finds no abuse 
of discretion on the part of the RO in not forwarding the 
case to the VA Director of Compensation and Pension Services, 
as allowed for under 38 C.F.R. § 4.16(b).  

Effective March 1, 1997, the service-connected disabilities 
combine to 80 percent under 38 C.F.R. § 4.25.  Thus, the 
veteran meets the 60 percent criteria for one service-
connected disability under 38 C.F.R. § 4.16(a).  
Nevertheless, the competent, credible and probative evidence 
must still be at least in equipoise as to whether the 
service-connected disabilities in combination render him 
unemployable, without consideration of his age or nonservice-
connected disabilities.  

The service-connected disabilities assigned noncompensable 
ratings are not shown to produce significant impairment.  VA 
audiometric testing in 1979, 1988, and 1992 revealed a 
noncompensable degree of hearing loss.  The residual scar 
resulting from the bone donation from the ileum to the neck 
was found on VA examination in October 1991 to be mildly 
tender but there is otherwise no evidence of any other 
symptoms or actual functional impairment.  The veteran is in 
receipt of the maximum 10 percent rating for tinnitus and the 
residual scars of the right arm and left forearm are not 
symptomatic and the veteran had neither sought nor received 
treatment for hemorrhoids or his service-connected left ankle 
disorder in recent years.  Also, the non-Hodgkins lymphoma 
has been asymptomatic since the cessation of chemotherapy.  

The only two service-connected disabilities productive of 
significant impairment are the service-connected PTSD and 
cervical spine disability.  While the veteran also has 
significant impairment due to nonservice-connected heart 
disease and lumbosacral pathology, which together with the 
PTSD and cervical spine disorders have certainly caused the 
veteran to be unemployable, the question is whether service-
connected disabilities alone produce unemployability.  In 
this regard, the veteran returned to work after his heart 
attack and the increase in his heart condition and his low 
back disorder occurred after his VA employment terminated.  

The veteran does have serious impairment from his cervical 
spine disability and from his PTSD.  Indeed, his combined 
disability rating is 80 percent.  Given the favorable 
evidence, particularly the 1999 VA psychiatric examination 
and the 1997 Social and Industrial Survey, which in essence 
opine that the veteran is unemployable and with the 
resolution of favorable doubt in favor of the veteran, 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted since March 1, 1997.  





ORDER

An increased rating postoperative residuals of surgery for 
HNP of the cervical spine with osteoarthritis and upper 
extremity radiculopathy is denied. 

A total rating based on individual unemployability due to 
service-connected disabilities from January 1, 1993 through 
March 1, 1994 is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted from March 1, 1997, 
subject to applicable laws and regulations governing the 
award of monetary benefits.  


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

